Citation Nr: 0008632	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a well grounded claim of entitlement to service 
connection for defective vision has been submitted.

2.  Whether a well grounded claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD) 
has been submitted.

3.  Whether a well grounded claim of entitlement to service 
connection for residuals of pneumonia has been submitted.



REPRESENTATION

Appellant represented by:	AMVETS




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1962 to August 1963.

The veteran filed an initial claim of entitlement to service 
connection for various claimed disabilities in October 1993.  
This appeal arose from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  The veteran duly perfected an appeal to the 
Board of Veterans' Appeals (the Board).


FINDINGS OF FACT

1.  The veteran served on active duty from June 1962 to 
August 1963.

2.  During service, the veteran was hospitalized with 
pneumonia for one week in July 1962.

3.  COPD was first diagnosed in March 1989.

4.  Cataracts were first diagnosed in December 1997.

5.  The record does not include competent medical evidence 
establishing an etiological link between the veteran's 
currently diagnosed cataracts and service or any incident 
thereof, including pneumonia and/or exposure to tear gas in 
service.

6.  The record does not include competent medical evidence 
establishing an etiological link between the currently 
diagnosed COPD and service or any incident thereof, including 
pneumonia and/or exposure to tear gas in service and/or 
smoking during service.

7.  The record does not include competent medical evidence 
establishing any relationship between pneumonia diagnosed 
during service and any current disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
defective vision is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for COPD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
residuals of pneumonia is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for defective 
vision, COPD and residuals of pneumonia.  In essence, he 
appears to be claiming that both the defective vision and the 
COPD are residuals of pneumonia in that such claimed 
disabilities allegedly began at the time of a bout with 
pneumonia during service.  See his substantive appeal, VA 
Form 9, filed in July 1995.  He has not identified any other 
claimed residuals of pneumonia.  During recent VA 
examinations, the veteran contended that his problems began 
after being exposed to tear gas early in his enlistment.

In the interest of clarity, the Board will first provide a 
brief factual background.  The Board will then review the law 
and regulations pertinent to the claim.  Finally, the Board 
will render an analysis and decision.  


Factual background

The veteran's June 1962 enlistment physical examination as 
essentially normal.  
In July 1962, the veteran was hospitalized for a period of 
eight days with pneumonia.  In August 1962, a stye on the 
right eye[lid] was noted.  In October 1962, the veteran 
complained of chest pain.  The impression was pharyngitis.  

During the veteran's separation physical examination in 
August 1963, his lungs and chest were evaluated as abnormal.  
Scattered wheezed were noted on the right.  A chest X-ray was 
normal.  The diagnosis was bronchitis from excessive smoking.  
His eyes were evaluated as normal, and uncorrected vision was 
recorded as 20/20 in both eyes.

There are no pertinent medical records for a number of years 
after service.  Starting in the late 1970's, the veteran 
sought treatment at VA medical facilities for "nerves" and 
symptoms including chest pains.  On physical examination in 
June 1980, his lungs were described as normal.

In September 1981, the veteran appeared at VA medical 
facility, requesting that his lungs be checked.  He reported 
a frequent dry cough.  A slightly congested pharynx was 
identified; his lungs were clear.  A chest X-ray was normal.  
The assessment was smokers bronchitis.  The veteran was 
advised to quit smoking.

In October 1981, the veteran's lungs were described as clear.  
In October 1982, the veteran complained of chest pains.  His 
lungs were described a normal, and an X-ray was normal.  The 
examiner's impression was fibromyositis.  In a July 1984 VA 
Medical Certificate (VA Form 10-10m), his vision and his 
lungs were described as normal.

In February 1988, the veteran was admitted to a VA medical 
facility complaining of dizziness and confusion.  He denied 
chest pains and shortness of breath.  The primary diagnosis 
was anxiety disorder.  No pulmonary problem was identified.

In March 1989, the veteran was again admitted to a VA medical 
facility with complaints of chest pain, dizziness and 
shortness of breath.  He gave a history including pneumonia 
in 1962.  He was reported to "smoke heavily and has smoked 
heavily since he was 15 years old."  Discharge diagnoses 
included COPD.

Subsequent medical records document continuing pulmonary 
complaints as well as continuing tobacco abuse.  Military 
service was not mentioned.  

VA physical examinations of the veteran were completed in 
December 1997 and in August 1998.  In December 1997, the 
veteran stated that his problems with coughing and shortness 
of breath started when he was exposed to tear gas in the 
service.  He further reported smoking a pack of cigarettes 
daily since he was 15 years of age.  The diagnosis was COPD, 
probably emphysema, chronic smoker.  
In August 1998, the veteran attributed his current 
respiratory and eye problems to being exposed to tear gas in 
service.  The diagnosis was moderate obstructive lung 
disease.

The December 1997 VA eye examination resulted in a diagnosis 
of posterior subcapsular cataracts.  The veteran was also 
noted to need a change in his eyeglass prescription.  The 
August 1998 examination was productive of similar findings.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1999).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); See Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. §§ 3.303(c), 4.9 (1999).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Service connection - nicotine dependence/use of tobacco 
products

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).     

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles. 
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence. 
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of 
nausea, dizziness, and other characteristic 
symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with 
continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four 
hours of abrupt cessation of daily nicotine use 
or reduction in the amount of nicotine used: 

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by 
use of 	nicotine or a closely related substance 
to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a 
longer period than was intended;

(4) persistent desire or unsuccessful efforts to 
cut down or control nicotine use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine (e.g., 
driving long distances) or use nicotine (e.g., 
chain-smoking);

(6) relinquishment or reduction of important 
social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite knowledge 
of having a persistent or recurrent physical or 
psychological problem that is likely to have been 
caused or exacerbated by nicotine. 

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis v. 
West, 13 Vet. App. 178 (1991).  

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

Well-grounded claim requirements

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's, and 
the claimant's alone.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).  It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim to be well grounded, there must have 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).  

In ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, supra.

Analysis

The veteran is contending that his current eye problems and 
COPD are due to either (1) the episode of pneumonia in July 
1962 or (2) exposure to tear gas in service.  The Board notes 
at the outset that the episode of pneumonia is well 
documented in the veteran's service medical records.  
Although there is no mention in the official records to 
exposure to tear gas, the veteran's statements as to this 
event are presumed to be credible for the purpose of 
determining the well groundedness of the claim.  See King, 
supra.

In the interest of clarity, the Board will separately discuss 
the eye disability and the COPD, as well as the matter of 
service connection for claimed residuals of pneumonia.

Eye disability

It will be remembered that in order for a claim of 
entitlement to service connection to be well grounded, three 
elements must be present: there must be competent evidence of 
a current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See, 
in general, Caluza v. Brown, 7 Vet. App. 498 (1995), see also 
Savage v. Gober, 10 Vet. App. 488, 493 (1997); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

Currently, an eye disability, cataracts, exists.  This 
disability appears to have been first diagnosed in 1997, many 
years after the veteran left military service. Accordingly, 
the first prong of the Caluza well groundedness test is met.  
The Board wishes to make it clear that any refractive error 
of the eyes which the veteran may currently have is not 
considered to be a disability for which service connection 
may be granted.  See 38 C.F.R. §§ 3.303 and 4.9.

With respect to the second Caluza prong, in-service 
incurrence, there is no evidence of any eye problems during 
service.  [The Board does not consider the lone reference to 
a stye as an eye problem. ]  The veteran's eyes and visual 
acuity were evaluated as normal on his separation physical 
examination.  There is evidence of pneumonia and exposure to 
tear gas during service.  For the limited purpose of 
determining that the claim is well-grounded, the Board deems 
the second Caluza prong to have been satisfied.

As for the final Caluza prong, medical nexus evidence, there 
is no competent medical opinion evidence which supports the 
proposition that the veteran's cataracts are the result of 
his military service thereof or any incident thereof.

The veteran has provided his own opinion to the effect that 
his eye problems started during service and are related to 
service, including the episode of pneumonia and/or exposure 
to tear gas.  However, where the determinative issue involves 
a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
evidence does not reflect that the veteran possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  Lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well grounded claim under 38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, the Board concludes that the Caluza well 
groundedness test has not been met with respect to the 
claimed eye disability.  The benefit sought on appeal is 
therefore denied as to this issue.

COPD

There is ample current medical evidence of COPD.  The first 
prong of the Caluza test has thus been met.  

With respect to the second Caluza prong, in-service 
incurrence, there is no medical or other evidence of COPD 
during service or for approximately a quarter of a century 
thereafter.  As the medical history reported above reveals, 
the veteran's lungs were clear on X-ray and physical 
examination up to the time COPD was diagnosed in 1989.  
However, as noted above there is evidence of pneumonia and 
exposure to tear gas during service, so the second Caluza 
prong has arguably been satisfied. 

With respect to the third Caluza prong, medical nexus 
evidence, there is no medical opinion of record linking the 
veteran's COPD to either the episode of pneumonia during 
service or exposure to tear gas during service.  As noted 
above, the veteran's lay opinions on the subject carry no 
weight.  See Espiritu and Grottveit, supra.

The veteran has not ascribed his COPD to smoking in service 
or to nicotine dependence acquired during service.  The Board 
notes in passing that although the record is replete with 
physicians linking the veteran's COPD to his smoking, there 
is no medical opinion to the effect that the veteran's in-
service smoking (as opposed to his pre-service and 
longstanding post service smoking) was responsible for his 
current COPD.  There is also no diagnosis of nicotine 
dependence, much less a medical opinion linking such to the 
veteran's service.

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim of entitlement to 
service connection for COPD is not well grounded.  The 
benefit sought on appeal is denied.

Residuals of pneumonia

It is clear that the veteran had pneumonia during service.  
Thus, the second prong of the Caluza test is met.  However, 
the first prong, current disability, is not satisfied.  There 
is no evidence that the veteran currently has pneumonia.  
Moreover, there is no medical nexus evidence linking the one 
week long episode of pneumonia in July 1962 with any current 
disability, including, as discussed above, eye problems 
and/or COPD.  Therefore, the veteran's claim is not well 
ground as to this issue.

Additional comments

When a claim is not well grounded, VA does not have a duty to 
assist a veteran in the development of facts pertaining to 
his or her claim.  38 U.S.C.A. § 5107(a).  However, VA may be 
obligated to advise the veteran of the evidence needed to 
complete the application.  This obligation depends upon the 
particular facts of the case and the extent to which the VA 
has previously advised him of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
claimant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence which 
would render the veteran's claim plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be needed to make his claims well grounded.



ORDER

A well grounded claim of entitlement to service connection 
for defective vision not having been submitted, the claim is 
denied.

A well grounded claim of entitlement to service connection 
for COPD not having been submitted, the claim is denied.

A well grounded claim of entitlement to service connection 
for residuals of pneumonia not having been submitted, the 
claim is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  During the course of this appeal, legislation was enacted which effectively prohibits service 
connection of death or disability on the basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of active service [to be codified as 
38 U.S.C.A. § 1103].  However, this law is effective only as to claims filed after June 9, 1998. The 
veteran's claim was filed prior to June 9, 1998.  Accordingly, the Board will evaluate the veteran's 
contentions under the more lenient standard articulated above.
  "Sty" or "stye" is defined as "a small, inflamed swelling of the sebaceous gland on the rim of an eyelid."  
Webster's New World Dictionary, Third College Edition (1988) 1331.
- 15 -


- 1 -


